t c memo united_states tax_court estate of sarah w greve deceased charles e greve david r greve co-executors petitioner v commissioner of internal revenue respondent docket no filed date louis r salamon for petitioner julia l wahl for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in federal estate_tax estate_tax with respect to the estate estate of sarah w greve decedent the issues for decision are is certain property with respect to which decedent had a power_of_appointment at the time of her death includible in decedent’s gross_estate under sec_2041 we hold that it is is certain property with respect to which decedent had a power_of_appointment at the time of her death includible in decedent’s gross_estate under sec_2041 we hold that it is findings_of_fact most of the facts have been stipulated and are so found decedent was a resident of pennsylvania at the time of her death on date at the time the petition was filed charles e greve and david r greve decedent’s sons and the co-executors executors of the estate had a mailing address in pittsburgh pennsylvania on date sarah s wright ms wright decedent’s grandmother executed her last will and testament ms wright’s will under which ms wright inter alia created a testamentary_trust testamentary_trust ms wright’s will provided in pertinent part as follows second i give and bequeath all of the bonds and all of the corporate stocks which i may own at the time 1all section references are to the internal_revenue_code code in effect on the date of decedent’s death all rule references are to the tax_court rules_of_practice and procedure of my death to the union trust company of pittsburgh in trust nevertheless for the following uses and purposes to-wit to hold manage invest re-invest and keep invested the same in such securities as the trustee in its sole discretion may deem fit without being limited to those investments known as trust investments under the laws of the commonwealth of pennsylvania and less the expenses incident to the management of the trust and a reasonable_compensation to the trustee to pay over the net_income in equal shares to my children john hester clara and robert for and during the full term of their natural lives upon the death of any of my said children leaving issue him or her surviving the income arising from that portion of th e_p rincipal to which said child was entitled to receive the income at the time of his or her death shall be paid over equally among such surviving issue for and during the full term of their natural lives upon the death of any issue of a deceased child of mine while such issue may be entitled to receive a portion of income herefrom the principal of the fund represented by that portion of the income which such issue was receiving at the time of his or her death shall be paid over free and discharged of any trust to such persons and in such manner as he or she shall by his or her last will and testament designate and appoint and in the absence of such testamentary_disposition it shall be paid over to those persons who are then his or her heirs under the then existing intestate laws of the commonwealth of pennsylvania on date ms wright died survived by four children one of whom was robert wright mr wright decedent’s father on date mr wright died survived by six children collectively mr wright’s children between the 2at a time not disclosed by the record mellon bank n a became the successor to the union trust company of pittsburgh 3mr wright’s children are decedent elizabeth wright ander- son ann wright curran patricia wright caldwell nancy roberts wright and robert mceldowney wright jr date of ms wright’s death and the date of mr wright’s death mr wright received a one-fourth share of the income from the testamentary_trust between the date of mr wright’s death and the date of decedent’s death on date decedent received a one-sixth share of the income from that trust on date hester m wright hester wright one of decedent’s aunts executed a deed_of_trust deed_of_trust under which she created an inter_vivos_trust inter_vivos_trust the deed_of_trust provided in pertinent part as follows hester m wright of the city of pittsburgh allegheny county pennsylvania as the settlor and mellon bank n a a national banking association authorized to engage in trust business in the common- wealth of pennsylvania as the trustee hereby agree as follows one the settlor hereby transfers and delivers to the trustee certain property together with all her interest therein the trustee shall hold said property together with any additions thereto as here- inafter provided as a_trust estate shall invest and reinvest the same and shall distribute the net_income hereinafter called income and principal as set forth in the following provisions a during the settlor’s lifetime the trustee shall pay the income quarter-annually to her or for her benefit and shall also pay to her such sums from principal as she may direct in writing b upon the settlor’s death the trustee shall pay directly to the taxing authorities or through the personal representative of her estate all estate inheritance and other taxes in the nature thereof the trustee shall also pay to the settlor’s personal representative or shall expend directly from assets other than the proceeds of insurance such sums as said personal representative shall certify as neces- sary to supplement the settlor’s probate_estate in order to pay debts funeral_expenses legacies and administration_expenses subject_to such payment the trust shall continue as follows during the lifetime of the settlor’s sister clara e wright if she survives t he settlor the trustee shall pay the income quarter-annually to her or for her benefit upon the death of the survivor of the settlor and her said sister the principal shall be divided into six equal shares for the settlor’s nieces and nephew elizabeth wright anderson sarah wright greve ann wright curran patricia wright caldwell robert mceldowney wright jr and nancy roberts wright and each share shall be held as a separate trust if any of them is not then living his or her share shall be distributed as is hereinbelow provided a during the lifetime of each of them the trustee shall pay the income from his or her trust quarter-annually to or for the benefit of said niece or nephew and if the trustee considers the income to be insufficient in view of other funds readily available for such purpose of which it has knowledg e to provide for the welfare and comfortable support of said niece or nephew and his or her family including educational and funera l expenses the trustee is authorized in its discretion to use such sums from principal as it deems advisable therefor in addition the trustee shall pay to said niece or nephew such sums from prin cipal as he or she may request in writing not to exceed five thousand dollar_figure dollars in any one calendar_year on a noncumulative basi s on date hester wright died on a date not dis- closed by the record on or after date clara e wright clara wright one of decedent’s aunts disclaimed her interest 4the deed_of_trust granted to decedent and mr wright’s other children the power_of_appointment with respect to an amount not to exceed dollar_figure from the principal of the inter_vivos_trust in any one calender year for convenience we shall hereinafter refer to that amount as dollar_figure in the inter_vivos_trust on date mellon bank n a the trustee under the deed_of_trust and mr wright’s children who were hester wright’s nieces and nephew entered into an agreement to amend the inter_vivos_trust agreement to amend the inter_vivos_trust that agreement provided in pertinent part as follows whereas hester m wright settlor under the deed_of_trust died date and whereas clara e wright first life_tenant under the deed_of_trust disclaimed all of her interest as such life_tenant thereby accelerating the interests of the beneficiaries hereto as successor life tenants and whereas the beneficiaries desire that during the term of this agreement the trustee hold and administer the entire trust estate as one fund rather than divid- ing the same into six separately held and administered trust funds one for each beneficiary now therefore the parties intending to be legally bound hereby agree as follows notwithstanding the provisions of article one b that on the death of the settlor and her sis- ter the principal of the trust estate shall be divided into six equal separate trusts the trustee shall during the continuance of this agreement hold invest and reinvest and otherwise administer the trust estate as one fund distributing the net_income in equal shares directly to the six beneficiaries and not through the separate trusts notwithstanding the provisions of article one b a the trustee shall not during the continu- ance of this agreement i make any distribution of principal to any beneficiary pursuant to its discre- tionary powers in this subparagraph or ii make any distribution of principal to any beneficiary pursuant to such beneficiary’s power to request sums from prin- cipal not to exceed dollar_figure in any one calendar_year except that at the request of the attorney-in-fact hereinafter appointed the trustee shall make equal distributions to each beneficiary of such sums from principal as shall not exceed dollar_figure to each benefi- ciary in any one calendar_year by the execution of this agreement each beneficiary hereby appoints robert mce wright jr the attorney-in-fact as her sic attorney-in-fact under the deed_of_trust and hereunder a b c d to take any actions and make any deci- sions contemplated to be taken or made by the beneficiaries and to communicate the same to the trustee to communicate to the trustee the in- vestment objectives of the beneficiaries with respect to the investment of the principal of the trust fund to request on behalf of the beneficia- ries equal distributions from principal not to exceed dollar_figure per beneficiary in any one calendar_year as contemplated in paragraph hereof and generally to make representations give consents and act on her sic behalf in all dealings with the trustee under the deed_of_trust and hereunder each beneficiary further agrees that this appoint- ment of the attorney-in-fact shall remain in full force and effect until written notice of revocation is given to the trustee or until this agreement is terminated as hereinafter provided this agreement shall terminate upon the hap- pening of any of the following events a the death of any beneficiary b written notice to the trustee that any 5we presume that robert mce wright jr is robert mceldowney wright jr decedent’s only brother and one of the beneficiaries under the inter_vivos_trust beneficiary desires to terminate the agreement c written notice by the trustee to the attorney-in-fact that it desires to terminate the agreement d revocation by any beneficiary of the appointment of the attorney-in-fact if the agreement shall be terminated by the death of notice of termination by or revocation of appoint- ment of attorney-in-fact by any beneficiary the re- maining beneficiaries may enter into a new agreement with the trustee upon the terms herein set forth for the investment reinvestment and administration of their trusts as one fund as herein provided the share of the beneficiary dying giving notice of termination or revoking the appointment of attorney-in-fact shall be withdrawn from this agreement and shall be adminis- tered distributed or otherwise_disposed_of according to the terms of the deed_of_trust also upon final termination of the agreement or any new agreement referred to above the trust fund administered under this agreement or any new agreement shall be divided according to the terms of the deed_of_trust as if this agreement had not been entered into it being under- stood that this agreement is intended only to relate to the administration and management of the trust estate and not to affect the substantive rights of any distributees under the deed_of_trust the termination of the agreement shall not be an occasion requiring the trustee to file an account covering its administration of the trust estate pursuant to this agreement this agreement shall not affect the deed_of_trust in any other respect or the trustee’s ultimate duty to account during the time this agreement is in effect the trustee’s compensation shall reflect the fact that the trust estate is being administered as a single account between the date on which clara wright disclaimed her interest in the inter_vivos_trust and the date of decedent’s death on date decedent received a one-sixth share of the income from the inter_vivos_trust on date decedent executed her will decedent’s will decedent’s will provided in pertinent part as follows i sarah w greve of pittsburgh pennsylvania make publish and declare this to be my last will hereby revoking all prior wills first i give to my children living at my death so much of my tangible_personal_property to- gether with any insurance thereon as they may select in approximately equal shares if any dispute should arise among them about such selection my executors shall have final authority to decide the same any such property not so selected shall be sold and the proceeds added to my estate hereinafter disposed of second i give my remaining entire estate in equal shares to my children per stirpes subject_to the minority relating to beneficiaries under the age of provisions hereinafter provided when decedent died on date she was survived by six children at a time not disclosed by the record after decedent’s death and before date mellon bank n a distributed decedent’s one-sixth share of the principal of the testamentary_trust to decedent’s children at a time not disclosed by the record after decedent’s death and before date mellon bank n a distributed decedent’s one-sixth share of the principal of the inter_vivos_trust to decedent’s children on date the register of wills of allegheny county pennsylvania admitted decedent’s will to probate on that date the executors received letters testamentary with respect to decedent’s estate on date the executors of decedent’s will filed in the orphans’ court of allegheny county pennsylvania what is identified as a disclaimer purported disclaimer the purported disclaimer provided in pertinent part as follows we are charles e greve and david r greve on date your honorable register granted let- ters testamentary to us as co-executors under the last will and testament of our late mother sarah w greve she having died on date in our capacities as executors under the last will and testament of sarah w greve we hereby disclaim the following the power_of_appointment and the right to exercise same which was granted to sarah w greve under the last will and testament of sarah s wright deceased said last will and testament having been executed on date a the asset which would have been the subject of said power_of_appointment which we disclaim herein is a one sixth share of the corpus of a testamen- tary trust created under said last will and testament of sarah s wright such share of the corpus previously being held in trust by mellon bank n a successor to the union trust company of pittsburgh any power_of_appointment and any right to exercise same which was granted to sarah w greve under a deed_of_trust of hester m wright dated date and amended by the agreement dated date the agreement to amend the inter_vivos_trust a the asset which would have been the subject of said power_of_appointment which we disclaim herein is a one sixth share of the corpus of a deed_of_trust created by hester m wright such share of the corpus previously being held in trust by mellon bank n a on date the estate filed form_706 united_states estate and generation-skipping_transfer_tax return decedent’s estate_tax_return decedent’s estate_tax_return did not include as part of decedent’s total gross_estate any amount with respect to the testamentary_trust nor did that return include as part of decedent’s total gross_estate any amount with respect to the inter_vivos_trust in schedule h powers of appointment schedule h included as part of decedent’s estate_tax_return a notation stated see attached explanation the estate attached to decedent’s estate_tax_return a document identified as an explanation as to schedule h-powers of appoint- ment explanation as to schedule h the explanation as to schedule h provided in pertinent part as follows at no time between date and the date of her death did sarah w greve the decedent herein have any knowledge or understanding whatsoever that she possessed a power_of_appointment under the testamentary_trust established under the last will and testament of her grandmother mrs wright for that reason there was absolutely no mention of such power_of_appointment in the last will and testament of sarah w greve and there was no specific testamentary_disposition of the assets as to which she had such power_of_appointment rather sarah w greve made in her last will and testament a general residuary bequest and devise to her children per stirpes in mid date when counsel for the estate of sarah w greve began to prepare this return he discovered that it might be concluded by the internal_revenue_service that the assets which were the subject of said power_of_appointment are includable in the gross_estate of sarah w greve for this reason on date charles e greve and david r greve the executors of the estate of sarah w greve filed a disclaimer as to the estate of sarah w greve as to said power_of_appointment with the register of wills of allegheny county pennsylvania and on that same date such disclaimer was delivered to mellon bank n a per attorney collins the assets in said trust and the fair_market_value of those assets on the date when sarah w greve died are shown on a document issued by mellon bank n a entitled account assets the fair_market_value of a one sixth share of said assets is dollar_figure it is the position of the estate of sarah w greve that said dollar_figure should not be included in the taxable_estate of sarah w greve because sarah w greve did not specifically exercise her power_of_appointment in the manner as directed in the will of mrs wright it is the position of the six children of sarah w greve that said dollar_figure passed to them in equal shares pursuant to the will of mrs wright because they are the only heirs of sarah w greve under the intestate laws of the commonwealth of pennsylvania alternatively if it is determined that the gen- eral residuary bequest in the last will and testament of sarah w greve constituted such an exercise it is the position of the estate of sarah w greve that a proper and appropriate disclaimer as to said power_of_appointment was timely filed the explanation as to schedule h did not discuss any potential issue with respect to the power_of_appointment that decedent had with respect to dollar_figure of the principal of the inter_vivos_trust respondent issued a notice_of_deficiency notice to dece- dent’s estate in that notice respondent determined that decedent had a general_power_of_appointment with respect to one- sixth of the principal of the testamentary_trust and that dece- dent exercised that power in decedent’s will consequently respondent increased decedent’s total gross_estate by dollar_figure which was the date-of-death value that the estate attributed to such power in the explanation as to schedule h and which respon- dent accepted in the notice respondent further determined that at the time of her death decedent had the power to withdraw dollar_figure from the principal of the inter_vivos_trust and that that power was a general_power_of_appointment consequently respon- dent increased decedent’s total gross_estate by dollar_figure opinion the parties do not address sec_7491 the estate filed decedent’s estate_tax_return on date we presume that respondent’s examination of that return commenced after date and that sec_7491 is applicable in the instant case the estate has failed to establish that it 6in the notice respondent determined to allow all of the expenses that the estate claimed in schedule j funeral_expenses and expenses_incurred in administering property_subject_to_claims included as part of decedent’s estate_tax_return the parties stipulated that as a result of the instant case the estate has incurred certain additional expenses that are deduct- ible 7the parties stipulated that the value of one-sixth of the principal of the testamentary_trust on the date of decedent’s death was dollar_figure and not dollar_figure satisfies sec_7491 and b with respect to any factual issue relating to respondent’s deficiency determinations that remains in this case on the record before us we conclude that the estate’s burden_of_proof on any such issue see rule a 290_us_111 does not shift to respondent under sec_7491 we turn first to the power_of_appointment that decedent had with respect to one-sixth of the principal of the testamentary_trust for the first time on brief the estate advances the position that pursuant to the testamentary_trust decedent had a special_power_of_appointment and not a general power of appoint- ment with respect to that portion of the principal of that trust the estate does not cite any code section treasury regulation or caselaw in support of its position instead the 8we conclude that the estate’s position on brief that dece- dent had a special_power_of_appointment and not a general_power_of_appointment with respect to one-sixth of the principal of the testamentary_trust raises a new issue however respondent does not object to and we find no prejudice to respondent as a result of the estate’s raising that issue for the first time on brief 9the estate acknowledges that if the court were to find that decedent had a general_power_of_appointment with respect to one- sixth of the principal of the testamentary_trust under pennsyl- vania law decedent exercised that power through the residuary clause in her will in that event the estate would concede that the portion of that principal subject_to that power is includible in decedent’s gross_estate under sec_2041 the estate’s position with respect to pennsylvania law see sec_20_2041-1 estate_tax regs accurately reflects that under pennsylvania law an individual who has a general_power_of_appointment may exercise that power through the residuary clause in that individual’s will see pa cons stat ann sec_2514 west supp continued estate argues pursuant to said testamentary_trust the testamen- tary trust created in ms wright’s will the death of any of the six children of robert wright had the effect of terminating the trust as to the principal comprising said testamentary_trust represented by that portion of the income therefrom which such child had been receiv- ing prior to her death pursuant to said testamentary_trust the recipi- ent s of that principal were as to such deceased child of robert wright here mrs greve such persons as mrs greve shall by her last will and testament designate and appoint it is respectfully submitted that the above de- scribed trust termination language constituted a spe- cial and not a general_power_of_appointment in favor of mrs greve pursuant to the clear language of said trust termination provision mrs greve was required to designate and appoint persons to take that principal the word designate is defined in websters new colle- giate dictionary as to distinguish or to indicate and set apart for a specific purpose or to denote the word appoint is defined in websters new collegiate dictionary as to fix or set officially or to name officially it is respectfully submitted that nowhere in her will did mrs greve fulfill the express requirement in said trust termination language that she had to desig- nate and appoint persons to take the specified portion of the principal in said testamentary_trust over which she had control by her will in summary mrs greve did not receive a general_power_of_appointment in the testamentary_trust created by mrs wright what she received was the right to specifically designate and appoint those persons who would take principal she completely failed so to do continued in re estate of jaekel pa as such pursuant to said testamentary_trust that principal is not an asset of the estate of mrs greve for federal estate_tax purposes reproduced liter- ally it is respondent’s position that decedent had a general_power_of_appointment with respect to one-sixth of the principal of the testamentary_trust under pennsylvania law decedent exercised that power through the residuary clause in her will and consequently that portion of the testamentary_trust is includible in decedent’s gross_estate under sec_2041 sec_2041 provides in pertinent part as follows sec_2041 powers of appointment a in general --the value of the gross_estate shall include the value of all property-- powers of appointment created on or before date --to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent-- a by will b definitions --for purposes of subsection a -- general_power_of_appointment --the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate the regulations under sec_2041 provide the following definition of the term power_of_appointment b definition of power_of_appointment -- in general the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or con- sume the principal of the trust the power to consume or appropriate is a power_of_appointment sec_20_2041-1 estate_tax regs the regulations under sec_2041 elaborate as follows on the definition of the term general power of appoint- ment set forth in that section c definition of general_power_of_appointment -- in general the term general power of appoint- ment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate except i joint powers to the extent provided in sec_20_2041-2 and sec_20_2041-3 a power of ap- pointment is not a general power if by its terms it is either-- a exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the decedent’s estate or the creditors of his estate sec_20_2041-1 estate_tax regs although the estate’s position on brief regarding the power_of_appointment with respect to one-sixth of the principal of the testamentary_trust is difficult to understand as best we can comprehend it the estate’s position is that because the testa- mentary trust gave to decedent the power to designate and appoint in her will the persons to take one-sixth of the princi- pal of the testamentary_trust decedent had a special_power_of_appointment we reject the estate’s position the testamentary_trust created under ms wright’s will provided in pertinent part as follows upon the death of any of my said children leaving issue him or her surviving the income arising from that portion of th e_p rincipal to which said child was entitled to receive the income at the time of his or her death shall be paid over equally among such surviving issue for and during the full term of their natural lives upon the death of any issue of a deceased child of mine while such issue may be enti- tled to receive a portion of income herefrom the principal of the fund represented by that portion of the income which such issue was receiving at the time of his or her death shall be paid over free and dis- charged of any trust to such persons and in such manner as he or she shall by his or her last will and testa- ment designate and appoint and in the absence of such testamentary_disposition it shall be paid over to those persons who are then his or her heirs under the then existing intestate laws of the commonwealth of pennsyl- vania emphasis added the above-quoted underscored language in the testamentary_trust gave decedent the unlimited power to appoint through her will one-sixth of the principal of that trust in favor of whom- ever decedent desired we conclude that the foregoing power is a general_power_of_appointment ie a power_of_appointment exercisable in favor of decedent’s estate decedent’s creditors or the creditors of decedent’s estate see sec_2041 780_f2d_1147 4th cir see also sec_20_2041-1 and b estate_tax regs as discussed supra note the estate acknowledges that if the court were to find that decedent had a general_power_of_appointment with respect to one-sixth of the principal of the testamentary_trust under pennsylvania law decedent exercised that power through the residuary clause in her will and one-sixth of the principal of that trust ie dollar_figure is includible in decedent’s gross_estate under sec_2041dollar_figure we turn now to the power_of_appointment that decedent had with respect to dollar_figure of the principal of the inter_vivos_trust for the first time on brief the estate advances the position that pursuant to the agreement to amend the inter_vivos_trust under sec_2041 decedent did not have at the time of her death a general_power_of_appointment with respect to dollar_figure of the principal of that trustdollar_figure in support of its 10the estate may also be arguing on brief that decedent did not exercise the power_of_appointment that decedent had with respect to one-sixth of the principal of the testamentary_trust because she did not specifically name any beneficiaries of that power in her will we reject any such argument decedent’s will provided in pertinent part as follows second i give my remaining entire estate in equal shares to my children per stirpes as discussed supra note the estate has acknowledged and we have found that under pennsylvania law an individual who has a general_power_of_appointment may exercise that power through the residuary clause in that individual’s will 11we conclude that the estate’s position on brief that under sec_2041 decedent did not have at the time of her death a general_power_of_appointment with respect to dollar_figure of the principal of the inter_vivos_trust raises a new issue however respondent does not object to and we find no prejudice continued position the estate argues by an agreement executed on date between mellon the trustee as to the deed_of_trust and the six beneficiaries named in the deed_of_trust a b c the six separate trusts for each such benefi- ciary were merged into one fund no principal whatsoever from such single fund could be distributed to any beneficiary ex- cept that at the request of robert e wright the attorney in fact for each beneficiary mellon was required to make equal distribu- tions of principal to each beneficiary not to exceed dollar_figure to each although all said beneficiaries had the power to direct said attorney in fact to request such distribution of principal no one of them had such right the effect of the above provisions is that mrs greve could only withdraw dollar_figure per year from the now single trust established in the deed_of_trust in conjunction with five persons each of whom having a substantial interest in such single trust and each of whom for this purpose having an interest in such single trust which was adverse to exercise of the power in favor of mrs greve clearly no one beneficiary of such single trust was given the right to unilaterally withdraw principal therefrom to the exclusion of any other beneficiary because any such unilateral withdrawal would adversely affect the other beneficiaries it is respectfully submitted by reason of sec_2041 that mrs greve did not possess a general_power_of_appointment as to said dollar_figure and that such sum is not an asset of her continued to respondent as a result of the estate’s raising that issue for the first time on brief gross_estate reproduced literally it is respondent’s position that decedent had at the time of her death a general_power_of_appointment with respect to dollar_figure of the principal of the inter_vivos_trust and that consequently dollar_figure is includible in decedent’s gross_estate under sec_2041 in support of that position respondent argues petitioner contends that by virtue of an agreement executed by all of the then living beneficiaries of the inter_vivos_trust and the trustee after the death of the settlor decedent did not have the right to with- draw dollar_figure of trust principal at her death and there- fore did not possess a general_power_of_appointment over that amount respondent disagrees as to the effect of the agreement the agreement entered into by the beneficiaries did bar the beneficiaries from withdrawing dollar_figure of trust principal while the agreement was in effect however the agreement terminated by its terms on the happening of any of four events including the death of a beneficiary pursuant to the terms of the agreement when a beneficiary died her share was withdrawn from the agreement and disposed of according to the original trust document the agreement terminated when decedent herein died if not earlier and decedent possessed at her death the right to withdraw dollar_figure of trust princi- pal accordingly that amount is includible in her estate pursuant to sec_2041 fn ref omitted sec_2041 provides in pertinent part as follows sec_2041 powers of appointment a in general --the value of the gross_estate shall include the value of all property-- powers created after date --to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date sec_2041 excepts inter alia the following power_of_appointment from the definition of the term general_power_of_appointment in sec_2041 c in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person-- ii if the power is not exercisable by the decedent except in conjunction with a person having a substantial interest in the property subject_to the power which is adverse to exercise of the power in favor of the decedent--such power shall not be deemed a general_power_of_appointment for the purposes of this clause a person who after the death of the decedent may be possessed of a power_of_appointment with respect to the property subject_to the decedent’s power which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the decedent’s power the regulations under sec_2041 elaborate as follows on the power_of_appointment described in that section c joint powers created after date the treatment of a power_of_appointment created after date which is exercisable only in conjunction with another person is governed by sec_2041 which provides as follows such power is not considered a general_power_of_appointment if it is not exercisable by the decedent except with the consent or joinder of a person having a substantial interest in the property subject_to the power which is adverse to the exercise of the power in favor of the decedent his estate his creditors or the creditors of his estate an interest adverse to the exercise of a power is considered as substantial if its value in relation to the total value of the property subject_to the power is not insignificant for this purpose the interest is to be valued in accordance with the actuarial principles set forth in sec_20_2031-7 or if it is not susceptible to valuation under those provisions in accordance with the general principles set forth in sec_20_2031-1 a taker in default of appointment under a power has an interest which is adverse to an exercise of the power a coholder of the power has no adverse_interest merely because of his joint possession of the power nor merely because he is a permissible appointee under a power however a coholder of a power is considered as having an adverse_interest where he may possess the power after the decedent’s death and may exercise it at that time in favor of himself his estate his creditors or the creditors of his estate sec_20_2041-3 estate_tax regs in support of its position that pursuant to the agreement to amend the inter_vivos_trust under sec_2041 decedent did not have at the time of her death a general_power_of_appointment with respect to dollar_figure of the principal of the inter_vivos_trust the estate relies on the agreement to amend the inter_vivos_trust which was entered into by mellon bank n a and decedent and mr wright’s other children who were hester wright’s nieces and nephew we reject the estate’s position the deed_of_trust provided in pertinent part as follows a in addition the trustee shall pay to said niece or nephew such sums from prin cipal as he or she may request in writing not to exceed five thousand dollar_figure dollars in any one calendar_year on a noncumulative basi s the agreement to amend the inter_vivos_trust provided in pertinent part as follows this agreement shall terminate upon the happening of any of the following events a the death of any beneficiary b c written notice to the trustee that any beneficiary desires to terminate the agreement written notice by the trustee to the attorney-in-fact that it desires to terminate the agreement d revocation by any beneficiary of the appointment of the attorney-in-fact if the agreement shall be terminated by the death of any beneficiary the share of the beneficiary dying shall be withdrawn from this agreement and shall be administered distributed or otherwise_disposed_of according to the terms of the deed_of_trust we note initially that the agreement to amend the inter_vivos_trust provided that it was intended to relate only to the administration and management of the principal of that trust and not to affect the substantive rights of any distributees under the deed_of_trust moreover assuming arguendo that each of the beneficiaries of the inter_vivos_trust other than decedent had an interest in dollar_figure of the principal of that trust that was substantial and that was adverse to decedent’s interest and that the agreement to amend the inter_vivos_trust had not terminated before decedent’s death pursuant to its terms that agreement 12the estate has failed to carry its burden of establishing continued to amend terminated upon decedent’s death and decedent’s share ie dollar_figure of the principal of the inter_vivos_trust was withdrawn from that agreement and was disposed of according to the terms of the deed_of_trust thus even under the foregoing assumptions we conclude that decedent had a general_power_of_appointment in favor of herself with respect to dollar_figure of the principal of the inter_vivos_trust see sec_2041 on the record before us we find that decedent had at the time of her death a general_power_of_appointment with respect to dollar_figure of the principal of the inter_vivos_trust we hold that dollar_figure is includible in decedent’s gross_estate under sec_2041 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered under rule continued that the agreement to amend the inter_vivos_trust had not termi- nated before decedent’s death by written notice by any beneficiary to the trustee that that beneficiary desired to terminate that agreement written notice by the trustee to the attorney-in-fact that the trustee desired to terminate that agreement and or revocation by any beneficiary of the appointment of the attorney-in-fact
